Title: From the Commissioners Sent to Western Pennsylvania, 24 September 1794
From: 
To: Washington, George


               
                  
                  Philada Septr 24. 1794.
               
               The Commissioners, appointed to confer with the Citizens in the Western Counties of Pennsylvania, in order to induce them
                  
                  to submit peaceably to the laws, and to prevent the necessity of using coercion to inforce their execution, respectfully report to the President of the United States:
               That, in pursuance of their instructions, they repaired to the Western Counties; and, on their arrival there, found, that the spirit of disaffection had pervaded other parts of the fourth survey of Pennsylvania, besides those counties, declared to be in a state of insurrection: that all the offices of inspection established therein had lately been violently suppressed: and that a meeting of persons, chosen by most of the townships, was assembled at Parkinson’s ferry, for the purpose of taking into consideration the situation of the Western Country. This Assembly, composed of citizens coming from every part of the fourth survey, would have furnished a favourable opportunity, for a conference and mutual explanation: but as they met in the open fields, and were exposed to the impressions of a number of rash and violent men (some of them armed) who surrounded them, an immediate communication with the whole body would have been inconvenient and hazardous. The meeting was probably of that opinion also; for soon after the appointment of Commissioners was announced to them, they resolved, that, a committee to consist of three persons from each county should be appointed to meet any commissioners, that might have been, or might be, appointed by the Government, and that they should report the result of their conference to the standing committee, which was to be composed of one person from each township. As soon as this Committee of conference were nominated, they agreed to meet at Pittsburgh on the 20th of the same month.
               The underwritten accordingly repaired to that place, and were soon after joined by the Honorable Thomas McKean and William Irvine Esquires, who had been appointed Commissioners on the part of the Executive of Pennsylvania. A full and free communication was immediately had with those Gentlemen as to the powers delegated, and the measures proper to be pursued at the expected conference.
               On the day appointed, a sub-committee of the Conferees waited on the Commissioners, and arranged with them the time, place, and manner of conference. It was agreed, that it should be had the next morning, at the house of John McMasters, in Pittsburgh, and should be private.
               
               On the 21st, all the Commissioners met the Conferees, at the place appointed. Of the latter there were present; John Kirkpatrick, George Smith, and John Powers, from Westmoreland County; David Bradford, James Marshall, and James Edgar from Washington County; Edward Cook, Albert Gallatin, and James Lang from Fayette County; Thomas Morton, John Lucas, H. H. Brackenridge from Alleghany county; together with William McKinley, William Sutherland and Robert Stephenson, who were inhabitants of Ohio county, in Virginia.
               The conference was begun by the underwritten, who expressed the concern they felt at the events, which had occasioned that meeting; but declared their intention to avoid any unnecessary observations upon them, since it was their business to endeavour to compose the disturbances, which prevailed, and to restore the authority of the laws, by measures wholly of a conciliatory nature.
               It was then stated, that the formal resistance, which had lately been given to the laws of the United States, violated the great principle, on which republican government is founded; that every such government must, at all hazards, enforce obedience to the general will; and that so long as they admitted themselves to be a part of the nation, it was manifestly absurd to oppose the national authority.
               The underwritten then proceeded to state the obligations, which lay on the President of the United States to cause the laws to be executed; the measures he had taken for that purpose; his desire to avoid the necessity of coercion; and the general nature of the powers he had vested in them; and finally, requested to know; whether the conferees could give any assurances of a disposition in the people to submit to the laws, or would recommend such submission to them?
               The Commissioners, on the part of the State of Pennsylvania, then addressed the Conferees, on the subject of the late disturbances, in that country; forcibly represented the mischevous consequences of such conduct; explained the nature of their mission; and declared, they were ready to promise in behalf of the Executive authority of the state a full pardon and indemnity, for all that was past, on condition of an entire submission to the laws.
               On the part of the Conferees, a narrative was given of those
                  
                  causes of discontent and uneasiness, which very generally prevailed in the minds of the people, in the western counties, and which had discovered themselves in the late transactions. Many of these, they said, had long existed and some of them from the settlement of that country. Among other causes of discontent, they complained of the decisions of the State Courts, which discountenanced improvement titles, and gave the preference to paper titles; of the war which had so long vexed the frontiers—& of the manner in which that war had been conducted.  They complained, that they had been continually harrassed by militia duty, in being called out by the State Government, to repel incursions &c.; that the general government had been inattentive to the execution of the treaty of peace, respecting the western posts, and remiss in asserting the claim to the navigation of the Missisippi; that the acts for raising a revenue on distilled spirits were unequal and oppressive, in consequence of their local circumstances; that Congress had neglected their remonstrances and petitions; and that there was great hardship in being summoned to answer for penalties in the courts of the United States at a distance from the vicinage. They also mentioned the suspension of the settlement at Presqu’ isle; the engrossing of large quantities of land in the State by individuals; the killing of certain persons at General Neville’s house; and the sending of Soldiers from the Garrison at Pittsburgh, to defend his house—as causes of irritation among the people. To these they added the appointment of General Neville, as inspector of the survey, whose former popularity had made his acceptance of that office particularly offensive.
               They said, they were perswaded, that the persons, who were the actors in the late disturbances, had not originally intended to have gone so far, as they had gone; but were led to it from the obstinacy of those, who refused to do what was demanded of them; that the forcible opposition, which had been made to the law, was owing to the pressure of the grievance; but, if, there was any prospect of redress, no people would be more ready to show themselves good citizens.
               The Commissioners expressed their surprize at the extent of these complaints, and intimated, that if all these matters were really causes of uneasiness and dissatisfaction, in the minds of the people, it would be impossible for any government to satisfy
                  
                  them. But as some of these complaints were of a nature more serious than others, though they could not speak officially, they stated what was generally understood as to the conduct, measures, and expectations of government, respecting the Missisippi Navigation—the treaty of peace—the suspension of the settlement at Presqu’ isle & that as to the acts of Congress which had been forcibly opposed, if it were proper they should be repealed, Congress alone could do it; but that while they were laws, they must be carried into execution; that the petitions of the Western counties had not been neglected; nor their interests overlooked; that in fact the local interests of those counties were better represented than those of any other part of the State; they having no less than three gentlemen in the house of Representatives, when it appeared by the Census, that their numbers would not entitle them to two; that the acts in question had been often under the consideration of Congress; that they had always been supported by a considerable majority, in which they would find the names of several gentlemen, considered, in those counties, as the firmest friends of their country; that although the general interests of the Union did not admit of a repeal, modifications had been made in the law, and some favourable alterations, in consequence of their representations; and, that, at the last session, the State Courts had been vested with a jurisdiction over offences against those acts, which would enable the President to remove one of their principal complaints; that the convenience of the people had been and would always be consulted by the government; and the conferees were desired to say, if there was any thing in the power of the executive, that yet remained to be done to make the execution of the acts convenient and agreeable to the people.
               One of the conferrees then enquired, whether the President could not suspend the execution of the excise acts, until the meeting of Congress; but he was interrupted by others, who declared, that they considered such a measure as impracticable. The Commissioners expressed the same opinion; and the conversation then became more particular, respecting the powers the Commissioners possessed; the propriety and necessity of the Conferees expressing their sense, upon the proposals to be made, and of their calling the standing committee together, before the 1st September. But as it was agreed, that the
                  
                  propositions and answers should be reduced to writing, the result is contained in the documents annexed, and it appears unnecessary to detail the conference further.
               The underwritten accordingly presented to the conferees a letter, of which a copy, marked No. 1. is annexed: and the following day they received an answer from them, in which they declare; that, "they are satisfied, that the Executive had in its proposals gone as far, as could be expected; that in their opinion, it was the interest of the Country to accede to the law; and that they would endeavour to conciliate not only the Committee, to whom they were to report, but the public mind in general, to their sense of the subject."  A copy of this letter also is annexed No. 2.
               The underwritten then proceeded to state in writing what assurances of submission would be deemed full and satisfactory, and to detail more particularly the engagements they had power to make. This detail was submitted to the inspection of a sub-committee of the conferees, who candidly suggested such alterations as appeared to them necessary to render the proposals acceptable. From a desire to accommodate, most of the alterations, suggested by those gentlemen, were adopted; and though some of them were rejected, the reasons given appeared to be satisfactory, and no further objections remained. A copy of this detail is marked No. 3.
               The Conferees, on the following day, explicitly approved of the detail thus settled, engaged to recommend the proposals to the people, and added, that however it might be received, they were perswaded nothing more could be done by the Commissioners, or them, to bring the business to an accomodation. No. 4. is a copy of their letter.
               So far as this letter respects the gentlemen from Ohio county, in Virginia, a reply was made and some arrangements entered into with them, the nature and extent of which appear, by the correspondence, copies of which are annexed, Numbered 5. 6. 7. & 8.
               The hopes, excited by the favourable issue of this conference, were not realized by a correspondent conduct in the Citizens, who composed, what was called, "The standing Committee.["]  They assembled at Brownsville (Redstone-Old Fort) on the 28th Augt and broke up, on the 29th; and, on the following day, a
                  
                  letter was received from Edward Cook, their Chairman, announcing, that difficulties had arisen, and that a new committee of conference was appointed: and, although the resolve which is annexed was passed, it did not appear, that the assurances of submission, which had been demanded, had been given. Copies of this letter and resolve are marked No. 9. & 10.
               The underwritten were informed by several of the members of that meeting, as well as other citizens who were present, at it, that the report of the Committee of Conference, and the proposals of the Commissioners were unfavourably received; that rebellion and hostile resistance against the United States were publickly recommended by some of the members; and that so excessive a spirit prevailed, that it was not thought prudent or safe to urge a compliance with the terms and preliminaries, prescribed by the underwritten, or the Commissioners from the Governor of Pennsylvania. All that could be obtained was the resolve already mentioned, the question upon it being decided by ballot; by which means each member had an opportunity of concealing his opinion and of sheltering himself from the resentment of those, from whom violence was apprehended. But notwithstanding this caution, the opinion was so far from being unanimous, that out of fifty seven votes, there were 23 nays, leaving a majority of only eleven: and the underwritten have been repeatedly assured, by different members of that meeting, that if the question had been publicly put, it would have been carried in the negative, by a considerable majority.
               With a view of counteracting the arts and influence of the violent, the underwritten, on the 27th Augt, addressed a letter to the late conferees, authorizing them to assure the friends of order, who might be disposed to exert themselves to restore the authority of the laws, that they might rely on the protection of government, and that measures would be taken to suppress and punish the violence of those individuals, who might dissent from the general sentiment. This letter (a copy of which is marked No. 11) was delivered to one of the Conferees going to Brownsville; but he afterwards informed the underwritten that the Gentlemen, to whom it was addressed, did not "think it prudent to make any use of it, as the temper, which prevailed, was such, that it would probably have done more harm than good.["]
               The conduct of the Meeting at Brownsville, notwithstanding
                  
                  the thin veil thrown over it by the resolve already mentioned, was said to be considered by many & especially by the violent party as a rejection of the terms. It was certainly a partial rejection of those proposed by the underwritten & a total one of the preliminaries prescribed by the State Commissioners who had required assurances from the Members of that Meeting only & not from the people themselves.
               Having therefore, no longer any hopes of an universal or even general submission, it was deemed necessary by a solemn appeal to the people to ascertain as clearly as possible the determination of every individual—to encourage & oblige the friends of order to declare themselves—to recal as many of the disaffected as possible to their duty by assurances of pardon dependant on their individual conduct—& to learn with certainty what opposition government might expect if military coercion should be finally unavoidable.
               To secure these advantages, the underwritten were of opinion, that the assurances of submission required of the people ought not only to be publicly given, but ought also to be reduced to writing: & that the state of each County should be certified by those who were to superintend the meetings at which the disposition of the people was to be ascertained.
               On the first instant, nine of the gentlemen appointed by the meeting at Brownsville assembled at Pittsburgh & in the afternoon requested a Conference with the Commissioners which was agreed to.  They produced the resolves by which they were appointed & entered into some explanation of the nature of their visit: but being desired to communicate it in writing they withdrew; & soon after sent a letter addressed to the Commissioners of the United States & of the State of Pennsylvania, to which an answer was immediately written.
               Copies of these letters are annexed No. 12. & 13.
               As no part of their letter, altho’ addressed to the Commissioners from Pennsylvania, related to the preliminaries prescribed by them, they made no answer in writing: but in a conference held the next morning with those nine gentlemen they verbally declared to them their intire concurrence in the sentiments contained in the letter from the underwritten; and they expressed at some length their surprize & regret at the conduct of the meeting at Brownsville.  The conferees declared themselves satisfied
                  
                  with the answer they had received—avowed an intire conviction of the necessity & propriety of an early submission in the manner proposed—& offered immediately to enter into the detail for settling the time, place & manner of taking the sense of the people. A copy of their letter which also expresses these sentiments is annexed. No. 14.
               It was accordingly agreed between the Commissioners on the one part & these gentlemen on the other that the people should assemble for the purpose of expressing their determination & giving the assurances required on the 11th inst: and the mode of ascertaining the public sentiments of the citizens resident in the fourth survey of Pennsylvania was clearly & definitely prescribed by the unanimous consent of all who were present at the conference.  It was evident, that circumstances might arise to prevent the real disposition of the citizens from being fully ascertained at these meetings & that even arts might be used to procure such an expression of the public mind, that while it held up an appearance of submission might be in reality a false and delusive representation of it. It was therefore necessary that persons of character from every township or District, (who might be able from their own knowledge or the comparison of all circumstances justly to appreciate the public opinion) should assemble & jointly certify their opinion whether there was such a general submission in their respective Counties or not, that the laws could be peaceably carried into Execution. For the same purpose it was agreed to be proper that the number of those who openly refused as well as of those who promised to submit in their respective townships or Districts should be reported to the Commissioners. A Copy of this agreement marked No. 15. is annexed.
               It appears that meetings were held in the several counties in pursuance of this agreement: but The underwritten with extreme regret, find themselves obliged to report, that in the returns made to them no opinions are certified that there is so general a submission in any one of the Counties, that an Office of inspection can be immediately & safely established therein: on the contrary, the report of those who superintended the meeting in Westmoreland, states their opinion to be that such a measure would not be safe.
               From Alleghany County no report whatever has been
                  
                  received—and altho’ it is understood that a very great majority of those assembled in the Pittsburgh District actually subscribed the declarations required, yet there is no reason to believe that there was a favorable issue in any other district. Information has been received that great violence prevailed in one of them, and that in another the majority declared, their determination not to submit to the laws of the United States.
               From Washington County a general return was duly transmitted to one of the Commissioners at Union Town signed by 28 of the Superintendants of the meeting. They do not however state the number of the yeas & nays on the question for submission—they decline giving any opinion whether there is such a general submission that an Office of inspection may be established therein—but certify their opinion & belief "that a large majority of the inhabitants will acquiesce & submit to the said law, under a hope & firm belief that the Congress of the United States will repeal the law."
               The report from the Superintendants, in Westmoreland County, is equally defective, in not stating the numbers as required; but it certifies their opinion that as ill disposed lawless persons could suddenly assemble & offer violence it would not be safe immediately to establish an office of inspection in that County.
               The County of Fayette rejected the mode of ascertaining the sense of the people which had been settled between the Underwritten & the last Committee of Conference at Pittsburgh—The standing committee of that County directed those qualified by the laws of the State for Voting at Elections, to assemble in their election Districts & vote by ballot whether they would accede to the proposals made by the Commissioners of the U.S. on the 22d of August or not. the superintendants of these election districts report that 560 of the people thus convened had voted for submission & that 161. had voted against it; that no Judge or Member of their Committee had attended from the fourth district of the County to report the state of the Votes there, & that they are of opinion that a great majority of the Citizens who did not attend are disposed to behave peaceably & with due submission to the laws. But it is proper to mention that credible & certain information has been received, that in the fourth district of that County (composed of the townships of Tyrone & Bullskin)
                  
                  of which the standing Committee have given no account Six Sevenths of those who voted, were for resistance.
               Copies of the reports stated, are annexed and numbered 16. 17. 18.
               From that part of Bedford County which is comprehended within the fourth survey of Pennsylvania, no report or returns have been sent forward, nor has any information been received that the citizens assembled there for the purpose of declaring their opinions upon questions proposed.
               The written assurances of Submission which have been received by the Commissioners are not numerous, nor were they given by all those who expressed a Willingness to obey the Laws. In Fayette County a different Plan being pursued, no written assurances were given in the manner required. In the three other Counties, which, from the Census taken under the Laws of the State, appear to contain above Eleven thousand taxable Inhabitants (in which none under the age of 21. are included) the names subscribed to the Papers received, barely exceed 2,700 and of these a very considerable part have not been subscribed in the mode agreed on; being either signed at a different Day, unattested by any person, or wilfully varied from the settled Form.
               From credible information received, it appears to the underwritten that in some Townships the majority & in one of them, the whole of the Persons assembled publicly declared themselves for Resistance: In some, altho’ the sense of the majority was not known, yet the party for Resistance was sufficiently strong, to prevent any Declarations of Submission being openly made; and in others the majority were intimidated or opposed by a violent minority: But notwithstanding these circumstances, the underwritten firmly believe that there is a considerable majority of the Inhabitants of the fourth survey, who are now disposed to submit to the Execution of the Laws: At the same time, they conceive it their Duty explicitly to declare their Opinion, that such is the state of things in that Survey, that there is no probability that the Act for raising a Revenue on distilled Spirits & Stills can at present be inforced by the usual Course of civil authority, and that some more competent Force is necessary to cause the Laws to be duly executed, & to insure to the Officers & well disposed Citizens that Protection which it is the Duty of Government to afford.
               
               This opinion is founded on the facts already stated; & it is confirmed by that which is entertained by many intelligent & influential persons, officers of justice & others, resident in the Western Counties, who have lately informed one of the Commissioners, that whatever assurances might be given, it was in their Judgment absolutely necessary that the Civil authority should be aided by a military force in order to secure a due execution of the Laws.
               
                  James Ross
                  J: Yeates
                  Wm Bradford.
               
            